Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The amendment to the claims and the specification filed April 12, 2021 in response to the Office action dated January 14, 2021 is acknowledged and has been entered. Claims 1-20 have been canceled. Claims 21-23, 25, 29-37 and 39 have been amended. Claims 21-42 are pending and under examination in this Office action.

Response to Amendment
The objection to the drawings is now withdrawn in view of the claim amendment. 
The objections to claims 21-23, 25, 29-37 and 39 are now withdrawn in view of the claim amendment.
The rejections to claims 21-42 under 35 U.S.C. 112(b) are now withdrawn in view of the claim amendment.
The rejections to claims 21-42 under 35 U.S.C. 103 are now withdrawn in view of the claim amendment.

Specification
The amendment filed on April 12, 2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention. The added A corresponds to the distance from a first camera of the mobile phone to extremity A and lB corresponds to the distance from a second camera of the mobile phone to extremity B”.
Amendments to an application which are supported in the original description are NOT new matter if (1) mere rephrasing or rewording of a passage where the same meaning remains intact, or (2) correcting an obvious error where one skilled in the art would not only recognize the existence of errors in the specification but also the appropriate correction. See MPEP 2163.07.I and II. 
In the specification, PG Pub 2018/0317784 A1, [0028] discloses that “the PWV is equal to the length of a vessel (l) divided by the time it takes for a pressure pulse to arrival through a vessel. The time it takes for a pressure pulse to travel the length of the vessel is known as the pulse arrival time (PTT) or pulse arrival time (PAT)”. The term “l” represents the length of the vessel that a pressure pulse travels. However, in the amendment, lA and lB correspond to the distance from the first and the second camera of the mobile phone to extremity A and B, respectively. Neither lA, lB, nor lA-lB derives a quantity that represents a length of a vessel. The amendment is not rephrase/reworking of an originally presented passage or correcting an obvious error. 
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 21, 29 and 35 recite the following limitations: “a first distance between the first optical sensor and the first location corresponds to a first distance…a distance between the second optical sensor and the second location corresponds to a second distance”. Proper written description support cannot be identified in the original disclosure including the originally filed claims. 
In the specification (PG Pub 2018/0317784 A1), [0031] merely discloses that PWV = (lA-lB)/(PTTA-PTTB). It does not disclose what lA and lB are referring to. The specification merely discloses in [0028] it discloses that the term “l” refers to a length of a vessel, and the notations A and B refer to extremities A and B of the subject. Considering that that first distance refers to the IA in the specification, and the second distance refers to the IB in the specification, and “I” refers to a length of a vessel as disclosed, there is A and IB refer to a distance from the optical sensor to a location in the subject.   
The dependent claims of the above rejected claims are rejects due to their dependency. 

Response to Arguments
Applicant’s arguments in regard to the rejections to claims 21-42 under 35 U.S.C. 103 have been fully considered and they are persuasive. In view of the claim amendments, the previously cited Messerschmi and Zou, individually or combined, does not teach the amended feature. In specific, Messerschmi teaches that the PWV is determined by dividing a distance between the two optical sensors by the differential PAT. Accordingly, the rejections to clams 21-42 under 35 U.S.C. 103 are hereby withdrawn.  
The amendment to the specification, though having clarified the first and the second distances as claimed, is considered introducing new matter to the originally filed disclosure and an objection is now made. Further, the identified new matter is also added to claims 21, 29 and 35. A new ground of rejection to claims 21-42 under 35 U.S.C. 112(a), written description requirement is therefore made. Please refer to the Specification and the Rejection sections for the details.
Based on the above considerations, the specification is objected, and claims 21-42 are rejected. 

Examiner’s Notes
a differential distance of (1) the first optical sensor and the first extremity and (2) the second optical sensor and the second extremity of the subject by a differential PAT determined at the first and the second extremities. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Narimatsu et al., US 2004/0260184 A1. This reference discloses a determination of PWV based on Expression 1 in [0040], where PWV is determined by dividing a distance L by the pulse wave propagation time DT, and the distance L refers to the distance difference between the propagation distance from the heart to the ankle 12 and the propagation distance from the heart to the upper arm 14, as disclosed in [0039].

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-SHAN YANG whose telephone number is (408) 918-7628.  The examiner can normally be reached on Monday-Friday 8am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YI-SHAN YANG/Examiner, Art Unit 3793